615 N.W.2d 271 (2000)
STATE of Minnesota, Respondent,
v.
Shah Quaran Ehassan AZIZ, Petitioner.
No. C8-99-910.
Supreme Court of Minnesota.
June 13, 2000.
Review Denied October 17, 2000.
ORDER Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Shah Quaran Ehassan Aziz for further review be, and the same is, granted for the limited purpose of remanding to the court of appeals for reconsideration. This matter came before the court of appeals by direct appeal from the judgment of conviction, but the court of appeals' decision indicates that the court applied the review standard for appeals from post-conviction proceedings. See State v. Aziz, No. C8-99-910, 2000 WL 369497, at *2 (Minn.App. Apr. 11, 2000). Since there is no provision in the rules for a petition for rehearing of a decision of the court of appeals, petitioner raised the issue in his petition for further review. In the interests of justice and without suggesting that petitioner would be entitled to any relief on the merits of the appeal, we remand the matter for reconsideration under the appropriate standard of review for direct appeals. Cf. State v. Hanson, 473 N.W.2d 312 (Minn.1991) (consolidated criminal cases remanded to the court of appeals for reconsideration, in the interests of justice and without comment on the merits, after discovery that court of appeals did not have the complete record). BY THE COURT
Kathleen A. Blatz
 Kathleen A. Blatz
 Chief Justice